PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/768,583
Filing Date: 16 Apr 2018
Appellant(s): VARGHESE et al.



__________________
Darrin W. Smith Blaine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 9, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “source of heat” and “source of radiation” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “heat” and “radiation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6, 10 and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the heat source may be a hot plate and the radiation source may be a continuous wave, pulsed laser source or intense pulsed light device.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Washington et al. (US 2015/0173480). 
Regarding claims 1 and 11, Washington et al. a hair care device for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle portion, as this is the natural anatomy of hair) comprising: a hinged housing (20, 20’) having opposable parts that open and close to receive the strand of hair; a source of heat (9, 5, 6) within an opposable part of the opposable parts, wherein the source of heat is operable for heating a strand of hair (hair being scalp hair, facial hair or eyelash hair Refer to paragraph 0046), a source of radiation (10) arranged within the opposable part of the hinged housing, wherein the source of radiation is operable for only radiating the hair cortex of the strand of hair, wherein the source of radiation is configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules to heat the melanin granules; and wherein the heat source and the radiation source are arranged relative to each other for a combined heating and radiating of the hair cortex of the strand of hair; wherein during the combined heating and radiating of the hair cortex, the heat source is configured to heat the hair cuticle of the hair strand to a first temperature of no more than 150 degrees Celsius, and the source of heat and source of radiation are configured to heat the hair cortex to a second temperature exceeding the first temperature  of the hair cuticle (Refer to paragraphs 0061, 0063 and Figures 1-11). The device of Washington et al. provides heating the hair cortex, which includes the melanin granules thereof, to a higher temperature than the hair cuticle because, as explained by Applicant’s disclosure, radiation sources heat the hair cortex not the cuticle; thus, the radiation source and heat source function together to heat the hair cortex while the hair cuticle is only heated by the heat source. Additionally, Washington et al. provide the same structural elements (heat and radiation sources, hot plate configuration of heat source, etc.) and operating parameters (Refer to paragraph 0063  stating the wavelengths provided by the radiation source are between about 300 nm and about 800 and Refer to paragraph 0061 requiring the heating plate 11 or the hair be heated to a temperature between about 50[Symbol font/0xB0]C and about 180[Symbol font/0xB0]C or between 100[Symbol font/0xB0]C and 180[Symbol font/0xB0]C, hot plate configuration of heat source, etc.) as those disclosed by Applicant; thus, the device is configured to achieve the same/similar results (i.e. heating the hair cortex to a second temperature between more than 150[Symbol font/0xB0]C and up to about 170[Symbol font/0xB0]C and heating the hair cuticle to a temperature of no more than 150[Symbol font/0xB0]C). 
Regarding claim 2, Washington et al. disclose the first temperature is no more than 140[Symbol font/0xB0]C. As explained in the rejection of claim 1 above, the heating plate 11 or the hair be heated to a temperature between about 50[Symbol font/0xB0]C and about 180[Symbol font/0xB0]C or between 100[Symbol font/0xB0]C and 180[Symbol font/0xB0]C, meaning the disclosure provides for the hair being heated to a temperature between 50[Symbol font/0xB0]C and 140[Symbol font/0xB0]C, as these disclosed values fall within the range.  
Regarding claim 3, Washington et al. disclose the source of radiation is arranged for providing radiation having a wavelength of 400 to 600 nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. also provide a smaller range of wavelengths which includes values of 315 nm to about 450 nm which also anticipates the range as it overlaps therewith (400 to 450 nm).
Regarding claim 4, Washington et al. disclose the first temperature is no more than 120 °C. Washington teaches the temperature is of the heating treatment surface or the hair is between about 50[Symbol font/0xB0]C and 180[Symbol font/0xB0]C or between about 100 and 150°C (Refer to paragraph 0061) which permits the hair cuticle to be heated to a temperature of less than 120°C (the hair may be heated to a temperature between 50[Symbol font/0xB0]C and less than 120[Symbol font/0xB0]C as these are disclosed values within the range).
Regarding claim 5, Washington et al. disclose the radiation source is arranged for providing radiation having a wavelength of 450 nm to 650nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. also provide a smaller range of wavelengths with an upper limit of about 450 nm which also anticipates the range as it includes 450 nm. 
Regarding claim 6, Washington et al. disclose the radiation source is arranged for providing radiation having a wavelength of 550 nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed value as 550 nm is included therein. 
Regarding claim 7, Washington et al. further disclose the heat source (9,5,6) is a hot plate (Refer to Figures 1-9).
Regarding claim 10, Washington et al. wherein at least one of the heat source and the radiation source is configured for regulated operation thereof (Refer to Abstract and paragraph 0014 of Washington et al. Also, the continuous wave or pulsed laser of the combination requires regulated operation to ensure the operating parameters (wavelength, duration, power, etc.) are provided).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 11 are rejected under 35 U.S.C. 103(a)(1) as unpatentable over Warner et al. (US 20040206368) and Washington et al. (US 20150174032). 
Regarding claims 1-4 and 11, Warner et al. a hair care device for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle portion, as this is the natural anatomy of hair) comprising: a hinged housing (housing formed by 30,32,34 and housing formed by 40, 42, 44 are hinged at 36,46) having opposable parts (32,34; 42,44) that open and close to receive the strand of hair; a source of heat (9, 5, 6) within an opposable part of the opposable parts, wherein the source of heat (source providing heat to 32, 42, Refer to paragraphs 0046, 0048) is operable for heating a strand of hair, a source of radiation (Refer to paragraphs 0037-0038, 0043-0045 and 0047) arranged within the opposable part of the hinged housing, wherein the source of radiation is operable for only radiating the hair cortex of the strand of hair, wherein the source of radiation is configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules to heat the melanin granules; and wherein the heat source and the radiation source are arranged relative to each other for a combined heating and radiating of the hair cortex of the strand of hair; wherein during the combined heating and radiating of the hair cortex, the heat source is configured to heat the hair cuticle of the hair strand to a first temperature, and the source of heat and source of radiation are configured to heat the hair cortex to a second temperature exceeding the first temperature of the hair cuticle (Refer to paragraphs 0012, 0043-0048, claims 8, 27, 29, and Figures 3 and 4). The device of Warner et al. provides for heating the hair cortex, which includes the melanin granules thereof, to a higher temperature than the hair cuticle because radiation sources heat the hair cortex not the cuticle (as acknowledged by Applicant); thus, the radiation source and heat source function together to heat the hair cortex while the hair cuticle is only heated by the heat source. Warner et al. disclose the source of radiation is arranged for providing radiation having a wavelength between 400 and 600 nm (Refer to paragraph 0012 claims 8, 27 and 29 which disclose the wavelength being between about 200 and 600 nm or greater than 360nm); however, Warner et al. are silent regarding the first temperature being no more than 150[Symbol font/0xB0]C, no more than 140[Symbol font/0xB0]C, no more than 120[Symbol font/0xB0]C and the second temperature being greater than 150[Symbol font/0xB0]C and up to about 170[Symbol font/0xB0]C.
Washington et al. disclose a similar method and device for treating hair where the device/iron includes a heating element and a source of radiation (Refer to paragraphs 0091, 0094, 0110). The iron/device of Washington et al. provide the same or similar operating parameters with regard to the radiation source (300nm to 750nm wavelength where the radiation source may be a laser light device, Refer to paragraphs 0091-0093 and 0095) and teach operating the heating element such that the temperature of the iron is from about 80 to 180 degrees Celsius, and provides smaller ranges such as about 80[Symbol font/0xB0]C to about 130[Symbol font/0xB0]C (Refer to paragraphs 0095-0096). Thus, when a user’s hair is placed in contact with the hair iron, the hair cuticle reaches a temperature less than or equal to the temperature of the heating iron.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device of Warner et al. such that the source of heat be configured to heat the hair cuticle to a first temperature of no more than 150 degrees Celsius, no more than 140 degrees Celsius and of no more than 120 degrees as Washington et al. demonstrates the claimed temperature ranges are well-known and common in the art for heating the hair by conduction (direct contact). The combination of Warner et al. and Washington et al. achieve combined heating and radiating of the hair cortex to a second temperature more than 150[Symbol font/0xB0]C to about 170[Symbol font/0xB0]C as the same operating parameters are provided (conductive heat source operating to heat the hair by contact with a hot plate at between 80[Symbol font/0xB0]C and 180[Symbol font/0xB0]C and radiation source operating at wavelengths between 450 and 650 nm); thus, the second temperature is greater than 150[Symbol font/0xB0]C and up to about 170[Symbol font/0xB0]C, as the same outcome or results are achieved when the same structure and operating parameters are provided. 
Regarding claim 5, the combination of Warner et al. and Washington et al. disclose device of claim 1 above; Warner further discloses the source of radiation is arranged for providing radiation having a wavelength between 450 and 650 nm (Refer to paragraph 0012 and claims 8, 27 and 29).
Regarding claim 6, the combination of Warner et al. and Washington et al. disclose device of claim 1 above; Warner further discloses the source of radiation is arranged for providing radiation having a wavelength of 550 nm (Refer to paragraph 0012 and claims 8, 27 and 29).
Regarding claim 7, the combination of Warner et al. and Washington et al. disclose device of claim 1 above; Warner further discloses the source of heat comprises a hot plate (Refer to Figure 4 and paragraph 0048, opposable part 42 is a heated plate). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Warner et al. and Washington et al. as applied to claim 1 above, and further in view of Samain (WO2009074957).
Regarding claim 8, the combination of Warner et al. and Washington et al. disclose device of claim 1 above; however, the combination does not disclose the source of radiation being a continuous wave laser, pulsed laser source or intense pulsed light device. Warner et al. teach the radiation source may be any source which provide the desired range of wavelengths (Refer to paragraph 0038). Samain discloses a similar hair treatment method and device (Refer to Figures 1-12 and page 14 lines 4-9) where the device has a source of radiation with operating wavelengths comparable to that of Warner (Refer to page 4 lines 5-8 and claim 5 which states at least one dominant wavelength being between 350 nm and 450 nm or between 500 nm and 800 nm). Samain teaches the radiation source is a pulsed laser (Refer to page 3 lines 24-26, page 4 lines 9-24, col. 5 lines 22-25, col. 6 lines 11-14, page 18 lines 26-35, page 19 lines 18-37, page 20 lines 1-10). Thus, Samain demonstrates pulsed laser are well-known and conventionally used radiation sources in hair treatment devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Warner et al. and Washington et al. such that the source of radiation be a pulsed laser source as taught by Samain, since Warner et al. explain any suitable radiation source may be used and Samain demonstrates it is well-known and common practice to use commercially available pulsed laser radiation sources in hair treating devices to effectively treated the hair.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Warner et al. and Washington et al. as applied to claim 1 above, and as evidenced by of Washington et al. (US 20150173480).
Regarding claim 10, the combination of Warner et al. and Washington et al. disclose device of claim 1 above, wherein at least one of the source of heat and the source of radiation is configured for a regulated operation. It is well-known and conventional practice for sources of heat and radiation to configured for regulated operation as evidenced by Washington et al. ‘480 (Refer to paragraphs 0070-0072 which disclose a heat source being regulated by a temperature control). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device disclosed by the combination of Warner et al. and Washington et al. ‘032 such that at least one of the source of heat and the source of radiation be configured for a regulated operation as Washington et al. ‘480 demonstrates it is well-known and conventional practice for such means to be configured for regulated operation. 

Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103(a) as unpatentable over Rollat-Corvol et al. (US 20110120487) as evidenced by Warner et al. (US 20040206368).
Regarding claim 1, Rollat-Corvol et al. disclose a hair care device (Refer to Figures 3, 15-17, 26-32) for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion, which include melanin granules, surrounded by a cuticle portion, as this is the natural anatomy of hair), the hair care device comprising: a hinged housing having opposable parts that open and close to receive the strand of hair (Refer to Figures 3, 15-17, 26-32); a heat source (Refer to paragraphs 0055, 0083, 0125, 0200 and 0218) within an opposable part of the opposable parts, where the source of heat is operable for heating the hair cortex and the hair cuticle of the strand of hair; a source of radiation (pulsed laser, Refer to paragraph 0202) operable for only radiating the hair cortex of the strand of hair and configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules; wherein the heat source and the radiation source are arranged relative to each for a combined heating and radiating of the strand of hair; wherein, during the combined heating and radiating of the strand of hair, the heat source is configured to heat the hair cuticle of the hair strand to a first temperature of no more than 150[Symbol font/0xB0]C (heat source heats device/appliance to provide an exposure temperature within ranges disclosed in paragraphs 0055, 0200, and 0218, e.g. in a range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C, 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C such that the heat source heats the hair cuticle to a first temperature which is “greater than or equal to 40[Symbol font/0xB0]C” and lower than or equal to the temperature provided by the heat source i.e. 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C, 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C; thus, the hair may be heated to a temperature between 40[Symbol font/0xB0]C and 150[Symbol font/0xB0]C as these values are within the disclosed scope of Rollat-Corvol et al.); and wherein, during the combined heating and radiating of the strand of hair, the radiation source is configured to emit radiation to radiate the hair cortex, and in combination, the radiation source and the heat source heat the melanin granules forming the hair cortex to a second temperature of more than 150[Symbol font/0xB0]C to about 170[Symbol font/0xB0]C. The device of Rollat-Corvol et al. provides heating the hair cortex to a higher temperature than the hair cuticle because, as explained by Applicant’s disclosure, radiation sources heat the hair cortex not the hair cuticle; thus, the radiation source and heat source function together to heat the hair cortex while the hair cuticle is only heated by the heat source. Additionally, Rollat-Corvol et al. explain that the radiation source emits pulsed durations which may serve to bleach the hair, where such pulse durations and wavelengths associated therewith are required to be within the ranges disclosed by Applicant in order to achieve this intended outcome (Refer to pertinent prior art cited in the Conclusion section of the Office Action) and as a result, the radiation source is configured to emit radiation over a duration less than the thermal relaxation time of the melanin granules and the second temperature would fall within the claimed range of more than 150[Symbol font/0xB0]C to about 170[Symbol font/0xB0]C, as the same/similar structures and operating parameters are provided.  
Rollat-Corvol et al. are silent regarding the source of radiation being in the same opposable part as the source of heat. Rollat-Corvol et al. explains the device includes various treatment means, such as dispensing means, radiation means, etc., which are incorporated into the device to subject the hair to the particular treatment or combinations of treatments provided thereby. One of ordinary skill in the art understands that if the hair is to be subjected to intense light beams, it must be incorporated into the portion of the device disclosed by Rollat-Covol et al. which treats the hair where in the embodiments having a hinged housing, the opposable parts treat the hair; thus, the radiation source would need to be provided in at least one of the opposed parts. It is well-known in the art for heat and radiation sources to be provided in the same opposable part of a hair treatment device as evidenced by Warner et al. Warner et al. provide a hair treatment device (Refer to Figures 3 and 4) having opposed parts (32,34; 42,44) where the source of radiation and source of heat are provided in the same opposed part (32; 42, Refer to paragraphs 0044-0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device of Rollat-Coval et al. such that the radiation source be provided in the same opposable part as the heat source, as Warner et al. demonstrate it is well-known and conventional practice in the art to provide these treatment sources in the same opposable part.
Regarding claim 2, Rollat-Corvol et al. as evidenced by Warner et al. disclose the first temperature is no more than 140[Symbol font/0xB0]C (heat source heats device/appliance to provide an exposure temperature within ranges disclosed as described in paragraphs 0055, 0200, and 0218, e.g. in a range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C, such that the heat source heats the hair cuticle to a first temperature which is “greater than or equal to 40[Symbol font/0xB0]C” and lower than or equal to the temperature provided by the heat source i.e. 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C). The disclosed range of values includes operating temperatures which would result in the first temperature of the hair cuticle being less than 140[Symbol font/0xB0]C.
Regarding claims 3 and 5, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the radiation source is arranged for providing a radiation having a wavelength between 400 and 600 nm and between 450 and 650 nm. Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), where the claimed wavelengths are effective and commonly implemented to achieve this effect.
Regarding claim 4, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the first temperature is no more than 120[Symbol font/0xB0]C (heat source heats device/appliance to provide an exposure temperature within ranges disclosed as described in paragraphs 0055, 0200, and 0218, e.g. in a range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C, such that the heat source heats the hair cuticle to a first temperature which is “greater than or equal to 40[Symbol font/0xB0]C” and lower than or equal to the temperature provided by the heat source i.e. 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C). The disclosed range of values includes operating temperatures which would result in the first temperature of the hair cuticle being less than 120[Symbol font/0xB0]C.
Regarding claim 7, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the heat source is a hot plate (7 of Figures 3 and 105/106/107 of Figures 15-17, 22 and 23). 
Regarding claim 8, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose the radiation source is a pulsed laser source (Refer to paragraph 0202). 
Regarding claim 10, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above, Rollat-Corvol et al. further disclose at least one of the heat source and the radiation source is configured for regulated operation thereof. The heat source and radiation source are both “configured for regulated operation” as both require at least means to turn the sources on and off which regulate operation thereof.  The pulse lasers operation must be regulated to provide the appropriate pulse duration and repetition thereof; additionally, the heat source is disclosed as operating over range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C which also requires controlled operation to ensure all these temperature values are able to be achieved.  
Regarding claim 11, Rollat-Corvol et al. disclose a hair care device (Refer to Figures 3, 15-17, 26-32) for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion, which include melanin granules, surrounded by a cuticle portion, as this is the natural anatomy of hair), the hair care device comprising: a hinged housing having opposable parts that open and close to receive the strand of hair (Refer to Figures 3, 15-17, 26-32); a heat source (Refer to paragraphs 0055, 0083, 0125, 0200 and 0218) within an opposable part of the opposable parts, where the source of heat is operable for heating the hair cortex and the hair cuticle of the strand of hair; a source of radiation (pulsed laser, Refer to paragraph 0202) operable for only radiating the hair cortex of the strand of hair and configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules; wherein the heat source and the radiation source are arranged relative to each for a combined heating and radiating of the strand of hair; wherein, during the combined heating and radiating of the strand of hair, the heat source is configured to heat the hair cuticle of the hair strand to a first temperature below a temperature threshold for thermal damage to the hair cuticle (heat source heats device/appliance to provide an exposure temperature within ranges disclosed as described in paragraphs 0055, 0200, and 0218, e.g. in a range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C, such that the heat source heats the hair cuticle to a first temperature which is “greater than or equal to 40[Symbol font/0xB0]C” and lower than or equal to the temperature provided by the heat source i.e. 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C); and wherein, during the combined heating and radiating of the strand of hair, the radiation source is configured to emit radiation to radiate the hair cortex, and in combination, the radiation source and the heat source heat the melanin granules forming the hair cortex to a second temperature exceeding the first temperature of the hair cuticle. The device of Rollat-Corvol et al. provides heating the hair cortex to a higher temperature than the hair cuticle because, as explained by Applicant’s disclosure, radiation sources heat the hair cortex not the hair cuticle; thus, the radiation source and heat source function together to heat the hair cortex while the hair cuticle is only heated by the heat source. Additionally, Rollat-Corvol et al. explain that the radiation source emits pulsed durations which may serve to bleach the hair, where such pulse durations and wavelengths associated therewith are required to be within the ranges disclosed by Applicant in order to achieve this intended outcome (Refer to pertinent prior art cited in the Conclusion section of the Office Action) and as a result, the radiation source is configured to emit radiation over a duration less than the thermal relaxation time of the melanin granules.  
Rollat-Corvol et al. are silent regarding the source of radiation being in the same opposable part as the source of heat. Rollat-Corvol et al. explains the device includes various treatment means, such as dispensing means, radiation means, etc., which are incorporated into the device to subject the hair to the particular treatment or combinations of treatments provided thereby. One of ordinary skill in the art understands that if the hair is to be subjected to intense light beams, it must be incorporated into the portion of the device disclosed by Rollat-Covol et al. which treats the hair where in the embodiments having a hinged housing, the opposable parts treat the hair; thus, the radiation source would need to be provided in at least one of the opposed parts. It is well-known in the art for heat and radiation sources to be provided in the same opposable part of a hair treatment device as evidenced by Warner et al. Warner et al. provide a hair treatment device (Refer to Figures 3 and 4) having opposed parts (32,34; 42,44) where the source of radiation and source of heat are provided in the same opposed part (32; 42, Refer to paragraphs 0044-0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device of Rollat-Coval et al. such that the radiation source be provided in the same opposable part as the heat source, as Warner et al. demonstrate it is well-known and conventional practice in the art to provide these treatment sources in the same opposable part. 
Rollat-Corvol et al. further disclose the radiation source is arranged for providing a radiation having a wavelength between 400 and 600 nm. Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), where the claimed wavelengths are effective and commonly implemented to achieve this effect. Thus, the radiation source of Rollat-Corval is arranged for providing a radiation having a wavelength between 400 and 600 nm. 

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rollat-Corvol et al. as evidenced by Warner et al. and further as evidenced by Samain et al. (US 20070167936).
Regarding claims 3 and 5, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above. Although Rollat-Corvol et al. do not explicitly state the radiation source providing a radiation having a wavelength between 400 and 600 nm and between 450 and 650 nm, Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), and the claimed wavelengths are effective and commonly implemented to achieve this effect as evidenced by Samain. The hair styling device of Samain (Refer to Abstract and Figures 1-19) provides a pulse radiation source which emits radiation in short pulsed durations which are less than the thermal relaxation time of hair (Refer to paragraphs 0008, 0009 and 0121 where Applicant teaches the thermal relaxation time of the cortex is on the order of 2-3 ms on page 3 of the Specification) at wavelengths within the claimed ranges (Refer to paragraph 0016 which indicates the wavelength must be between “about 400 nm and about 700 nm, “about 400 nm and about 600 nm”, “about 400 nm and about 550 nm”  or 523 nm, Also refer to paragraph 0119) in a hair bleaching process as well as other hair treatment processes. Thus, Samain discloses the claimed wavelength ranges are known to be effective in achieving the desired result and for this reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollat-Corvol et al. as evidenced by Warner et al. to be arrange for providing radiation having a wavelength of 400 to 600 nm and 450 to 550 nm, as taught by Samian. 
Regarding claim 6, Rollat-Corvol et al. as evidenced by Warner et al. disclose the hair care device of claim 1 above. Although Rollat-Corvol et al. do not explicitly state the radiation source is arranged for providing a radiation having a wavelength of 550 nm, Rollat-Corvol et al. explain that the radiation source is a pulsed laser delivering pulses of short duration which may serve to bleach that hair (Refer to paragraph 0202), where the claimed wavelength is effective and commonly implemented to achieve this effect as evidenced by Samain. The hair styling device of Samain (Refer to Abstract and Figures 1-19) provides a pulse radiation source which emits radiation in short pulsed durations which are less than the thermal relaxation time of hair (Refer to paragraphs 0008, 0009 and 0121 where Applicant teaches the thermal relaxation time of the cortex is on the order of 2-3 ms on page 3 of the Specification) at wavelengths within the claimed ranges (Refer to paragraph 0016 which indicates the wavelength must be between “about 400 nm and about 700 nm, “about 400 nm and about 600 nm”, “about 400 nm and about 550 nm”  or 523 nm, Also refer to paragraph 0119) in a hair bleaching process as well as other hair treatment processes. Thus, Samain discloses the claimed wavelengths are known to be effective in achieving the desired result and for this reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollat-Corvol et al. as evidenced by Warner et al. to be arrange for providing radiation having a wavelength of 550 nm, as taught by Samian. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rollat-Corvol et al. (US 20110120487) as evidenced by Warner et al. (US 20040206368) and Samain (US20070167936).
Regarding claim 11, Rollat-Corvol et al. disclose a hair care device (Refer to Figures 3, 15-17, 26-32) for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion, which include melanin granules, surrounded by a cuticle portion, as this is the natural anatomy of hair), the hair care device comprising: a hinged housing having opposable parts that open and close to receive the strand of hair (Refer to Figures 3, 15-17, 26-32); a heat source (Refer to paragraphs 0055, 0083, 0125, 0200 and 0218) within an opposable part of the opposable parts, where the source of heat is operable for heating the hair cortex and the hair cuticle of the strand of hair; a source of radiation (pulsed laser, Refer to paragraph 0202) operable for only radiating the hair cortex of the strand of hair and configured to emit radiation over a duration less than a thermal relaxation time of the melanin granules; wherein the heat source and the radiation source are arranged relative to each for a combined heating and radiating of the strand of hair; wherein, during the combined heating and radiating of the strand of hair, the heat source is configured to heat the hair cuticle of the hair strand to a first temperature below a temperature threshold for thermal damage to the hair cuticle (heat source heats device/appliance to provide an exposure temperature within ranges disclosed as described in paragraphs 0055, 0200, and 0218, e.g. in a range of 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C, such that the heat source heats the hair cuticle to a first temperature which is “greater than or equal to 40[Symbol font/0xB0]C” and lower than or equal to the temperature provided by the heat source i.e. 40[Symbol font/0xB0]C to 250[Symbol font/0xB0]C or 60[Symbol font/0xB0]C to 210[Symbol font/0xB0]C); and wherein, during the combined heating and radiating of the strand of hair, the radiation source is configured to emit radiation to radiate the hair cortex, and in combination, the radiation source and the heat source heat the melanin granules forming the hair cortex to a second temperature exceeding the first temperature of the hair cuticle. The device of Rollat-Corvol et al. provides heating the hair cortex to a higher temperature than the hair cuticle because, as explained by Applicant’s disclosure, radiation sources heat the hair cortex not the hair cuticle; thus, the radiation source and heat source function together to heat the hair cortex while the hair cuticle is only heated by the heat source. 
Rollat-Corvol et al. are silent regarding the source of radiation being in the same opposable part as the source of heat. Rollat-Corvol et al. explains the device includes various treatment means, such as dispensing means, radiation means, etc., which are incorporated into the device to subject the hair to the particular treatment or combinations of treatments provided thereby. One of ordinary skill in the art understands that if the hair is to be subjected to intense light beams, it must be incorporated into the portion of the device disclosed by Rollat-Covol et al. which treats the hair where in the embodiments having a hinged housing, the opposable parts treat the hair; thus, the radiation source would need to be provided in at least one of the opposed parts. It is well-known in the art for heat and radiation sources to be provided in the same opposable part of a hair treatment device as evidenced by Warner et al. Warner et al. provide a hair treatment device (Refer to Figures 3 and 4) having opposed parts (32,34; 42,44) where the source of radiation and source of heat are provided in the same opposed part (32; 42, Refer to paragraphs 0044-0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device of Rollat-Coval et al. such that the radiation source be provided in the same opposable part as the heat source, as Warner et al. demonstrate it is well-known and conventional practice in the art to provide these treatment sources in the same opposable part. 
Additionally, Rollat-Corvol et al. explain that the radiation source emits pulsed durations which may serve to bleach the hair, where such pulse durations and wavelengths associated therewith are known to be within the ranges disclosed by Applicant. In order to achieve bleaching of the hair, the wavelengths used must be effective for achieving this result, and the claimed wavelengths are commonly implemented and known to be effective in achieving this effect as evidenced by Samain. The hair styling device of Samian (Refer to Abstract and Figures 1-19) provides a pulse radiation source which emits radiation in short pulsed durations which are less than the thermal relaxation time of hair (Refer to paragraphs 0008, 0009 and 0121 where Applicant teaches the thermal relaxation time of the cortex is on the order of 2-3 ms on page 3 of the Specification) at wavelengths within the claimed ranges (Refer to paragraph 0016 which indicates the wavelength must be between “about 400 nm and about 700 nm, “about 400 nm and about 600 nm”, “about 400 nm and about 550 nm”  or 523 nm, Also refer to paragraph 0119) in a hair bleaching process as well as other hair treatment processes. Thus, Samain discloses the claimed wavelength ranges are known to be effective in achieving the desired result and for this reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollat-Corvol et al. as evidenced by Warner et al. to be arrange for providing radiation having a wavelength of 400 to 600 nm, as taught by Samian. 

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. (US 20150173480), Mazed (US 20150059798) and Altshuler et al. (US 20040230258).
Regarding claims 1, 8 and 11, Washington et al. a hair care device for styling a strand of hair including a hair cuticle surrounding a hair cortex having melanin granules (human hairs have a cortex portion which melanin granules surrounded by a cuticle portion, as this is the natural anatomy of hair) comprising: a hinged housing (20, 20’) having opposable parts that open and close to receive the strand of hair; a source of heat (9, 5, 6) within an opposable part of the opposable parts, wherein the source of heat is operable for heating a strand of hair (hair being scalp hair, facial hair or eyelash hair Refer to paragraph 0046), a source of radiation (10) arranged within the opposable part of the hinged housing, the source of radiation is arranged for providing radiation having a wavelength between 400 and 600 nm; and wherein the heat source and the radiation source are arranged relative to each other for a combined heating and radiating of the hair cortex of the strand of hair; wherein during the combined heating and radiating of the hair cortex, the heat source is configured to heat the hair cuticle of the hair strand to a first temperature of no more than 150[Symbol font/0xB0]C via contact heating from the heat source, and the source of heat and source of radiation are configured to heat the hair cortex to a second temperature of more than 150[Symbol font/0xB0]C to about 170[Symbol font/0xB0]C by heat from the source of heat and light induced heating from the source of radiation (Refer to paragraphs 0061, 0063 and Figures 1-11). The device of Washington et al. provides heating the hair cortex, which includes the melanin granules thereof, to a higher temperature than the hair cuticle because, as explained by Applicant’s disclosure, radiation sources heat the hair cortex not the cuticle; thus, the radiation source and heat source function together to heat the hair cortex while the hair cuticle is only heated by the heat source. Additionally, Washington et al. provide the same structural elements (heat and radiation sources) and operating parameters (Refer to paragraph 0063 stating the wavelengths provided by the radiation source are between about 300 nm and about 800 and Refer to paragraph 0061 requiring the heating plate 11 or the hair be heated to a temperature between about 50[Symbol font/0xB0]C and about 180[Symbol font/0xB0]C or between 100[Symbol font/0xB0]C and 180[Symbol font/0xB0]C) as those disclosed by Applicant; thus, the device is configured to achieve the same/similar results (i.e. heating the hair cortex to a second temperature between more than 150[Symbol font/0xB0]C and up to about 170[Symbol font/0xB0]C and heating the hair cuticle to a temperature of no more than 150[Symbol font/0xB0]C). 
However, Washington et al. do not disclose the radiation source being a continuous wave laser, pulsed laser or intense pulse light device which emits radiation over a pulsed duration less than a thermal relaxation time of the melanin granules to heat the hair cortex to the second temperature higher than the first temperature. 
Washington et al. teach the radiation/light source 10 can be a plurality of light emitting diodes (LEDs) (Refer to paragraph 0062-0063).  Mazed discloses a similar hair care device where heat and radiation sources are provided to style hair. Mazed teaches the radiation source is an array of light emitting diodes, like that disclosed by Washington et al., or alternatively, an array of continuous wave (CW) /pulsed lasers (Refer to paragraph 0072). Thus, Mazed demonstrates that LEDs, continuous wave lasers and pulsed lasers are alternative, functional equivalent radiation/light sources which can be used interchangeably in such devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair care device disclosed by Washington et al. such that the radiation source be a pulsed laser or continuous wave laser as Mazed demonstrates it is well known and common practice in the art to use such lasers in hair care devices and because Mazed demonstrates LEDs, continuous wave lasers and pulsed lasers are art-recognized functional equivalents which can be used interchangeably. 
The combination of Washington and Mazed provide a hair styling device with a pulsed laser or continuous wave laser as the radiation source; however, the combination is silent regarding pulsed durations thereof being less than a thermal relaxation time of the melanin granules of the hair strand. As admitted by Applicant in the instant disclosure, it is known when using such laser radiation sources that the pulse duration thereof “must be less than the thermal relaxation time of the targeted object” as “consistent with the theory of selective photothermolysis” and in the instant case of reshaping hair, Applicant indicates the duration is about 2-3 ms (Refer to page 3 lines 19-30). Altshuler et al. demonstrates such durations are known and conventional. Altshuler et al. demonstrates radiation used to “modify the shape and/or chemical structure” of hair includes wavelengths of 360 to 600 nm and should be applied in pulse widths in a range of 1 ns to about 1 minute and the “pulses are applied during a treatment session lasting 1ns to about 100 seconds per cm2 of the targeted area” in order to raise the temperature of the hair to a range of about 50 to about 300 [Symbol font/0xB0]C (Refer to paragraph 0009). Since Washington et al. are concerned with preventing exposure of the hair to high temperatures, so as to prevent damage to hair, it is evident that the exposure durations at the lower end of the range of Altshuler et al. would be applicable, as the higher pulse durations would exceed the temperatures desired by Washington et al.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Washington et al. and Mazed such that the radiation source be configured to emit radiation over a pulse duration less than a thermal relaxation time of the melanin granules forming the hair cortex, as such is conventional practice per the well-established theory of selective photothermolysis, as demonstrated by Applicant, and as evidenced by Altshuler et al. which provides the overlapping wavelength and temperature ranges for reshaping hair, and a range of pulse durations which encompasses values less than a thermal relaxation time of the melanin granules forming the hair cortex. 
Regarding claim 2, the combination of Washington et al., Mazed and Altshuler et al. disclose the device of claim 1 above, wherein the first temperature is no more than 140 °C. Washington teaches the temperature is of the heating treatment surface or the hair is between about 50[Symbol font/0xB0]C and 180[Symbol font/0xB0]C or between about 100 and 150°C (Refer to paragraph 0061) which permits the hair cuticle to be heated to a temperature of less than 140°C.
Regarding claim 3, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 400 to 600 nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. also provide a smaller range of wavelengths which includes values of 315 nm to about 450 nm which also anticipates the range as it overlaps therewith (400 to 450 nm).
Regarding claim 4, the combination of Washington et al., Mazed and Altshuler et al., wherein the first temperature is no more than 120 °C. Washington teaches the temperature of the heating treatment surface or the hair is between about 50[Symbol font/0xB0]C and 180[Symbol font/0xB0]C or between about 100 and 150°C (Refer to paragraph 0061) which permits the hair cuticle to be heated to a temperature of less than 120°C.
Regarding claim 5, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 450 nm to 650nm (Refer to paragraph 0063). Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed range. Washington et al. also provide a smaller range of wavelengths with an upper limit of about 450 nm which also anticipates the range as it includes 450 nm. 
Regarding claim 6, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the radiation source is arranged for providing radiation having a wavelength of 550 nm. Washington et al. teach the radiation source emits radiation with a wavelength from “about 300 nm to about 800 nm” which anticipates the claimed value as 550 nm is included therein. 
Regarding claim 7, the combination of Washington et al., Mazed and Altshuler et al., Washington et al. further disclose the heat source (9,5,6) is a hot plate (Refer to Figures 1-9).
Regarding claim 10, the combination of Washington et al., Mazed and Altshuler et al., wherein at least one of the heat source and the radiation source is configured for regulated operation thereof (Refer to Abstract and paragraphs 0070-0072 of Washington et al. Also, the continuous wave or pulsed laser of the combination requires regulated operation to ensure the operating parameters (wavelength, duration, power, etc.) are provided.

 (2) Response to Argument
The instant application discloses the hair care device provides “a heat source for heating hair up till a first temperature that is no more than 150[Symbol font/0xB0]C” and “a radiation source for - in combination with heat from the heat source - selectively heating a hair cortex to a second temperature exceeding the first temperature” (Refer to page 1 lines 26-29 and page 2 lines 1-2). The heat source is provided as two hot plates which are heated to the first temperature where the hair is clamped between the plates to heat it (Refer to page 3 lines 9-12). The Summary of the Invention (Refer to page 1 and 2 of the disclosure) indicate “for selectively heating the hair cortex, a wavelength range between 400 and 600 nm, and preferably between 450 and 550 nm is optimal”, where “by selectively heating the hair cortex using these wavelengths, heat penetrates from inside-out” (Refer to page 2 lines 25-30). Thus, the configuration provided by the radiation source which enables it, in combination with the conductive heat source, to heat the cortex to a higher temperature is simply emitting radiation within the aforementioned wavelength range (400-600 nm), as no other operating parameters or requirements are described as contributing to the selective heating of the cortex in the Summary of the Invention. 
 The detailed description further states the “radiation source formed by e.g. a Continuous Wave (CW), pulsed laser source, or an Intense Pulsed Light (IPL) with a low pass filter” or “an array of lasers” (Refer to page 3 lines 12-18). Based on this information, the type of radiation source does not appear to be critical. Additionally, in the case when pulsed radiation sources, the disclosure explains the pulsed duration of an emitted laser wavelength is less than the thermal relaxation time of the targeted object per the theory of selective photothermolysis, where the thermal relation time of the hair cortex “is on the order of 2-3 ms”. Therefore, an embodiment of the invention relies on a pulsed laser/light radiation source delivering pulses at durations of less than “on the order of 2-3 ms” and wavelengths of 400 to 600 nm.
Independent claims 1 and 11 do not explicitly recite any operating parameters of the radiation source or specific types of radiation sources required to achieve heating the cortex to the second temperature, in combination with the heat source. Various grounds of rejection were provided based on two options for achieving heating the cortex to a second temperature as outlined in Appellant’s disclosure:  i) the radiation source operating at the disclosed wavelength (per the Summary of the Invention) or ii) a laser/light radiation source operating at the disclosed wavelength and the disclosed pulsed duration (per a specific embodiment of the detailed description). 
It is further noted that other factors such as duration of radiation exposure, duration of direct heat exposure, thickness of the hair, type of hair (e.g. curly, straight), etc. also contribute to the achieved cuticle and cortex temperatures for styling. 

Argument 1: Appellant’s arguments focus on the prior art (i.e. Washington US 2015073480, Warner US 20040206368 and Washington US 20150174032, Rollat-Corvol. et al. US 20110120487 and Warner US 20040206368 and Washington US 2015073480, Mazed US 20150059798 and Altshuler et al. US 20040230258), failing to explicitly state the device heating the cortex to a second temperature of more than 150 [Symbol font/0xB0]C to about 170 [Symbol font/0xB0]C by heating and irradiating the cortex with the heat source and radiation source, while the cuticle is heated to a temperature of less than 150 [Symbol font/0xB0]C by the heat source. 
Response: The prior art references provide the same or similar structure and the same operating parameters disclosed by Applicant as being needed for achieving the claimed resultant temperature ranges in the hair, i.e. a device having hinged arms with a heat source which heats the hair via contact, the heat source being operable for heating below at and above 150 [Symbol font/0xB0]C (permitting the cuticle of the hair may be heated to a temperature of no more than 150 [Symbol font/0xB0]C) and a radiation source emitting wavelengths of 400 to 600 nm or a pulse laser radiation source operating at the disclosed wavelength and disclosed pulsed duration. As a result, the prior art and combinations thereof as set forth in the rejections above are configured to and able to achieve the same results. The prior art is also not required to explicitly state all the results that are able to be achieved when the device is used. For example, a kitchen oven with operating temperatures of 150 [Symbol font/0xB0]F to 500 [Symbol font/0xB0]F is able to heat a lasagna to an internal temperature of 175[Symbol font/0xB0]F during use where such a statement does not need to be explicitly recited in the disclosure to know the oven is capable of and configured to achieve heating the lasagna to an internal temperature of 175[Symbol font/0xB0]F. The same is true of the prior art cited in the grounds of rejection above.  

Argument 2: With regard to the 35 USC 102 rejection under Washington (US 2015073480) in addition to argument 1 above, Appellant also argues Washington teaches using light activated chemistry on agents applied to the hair in combination with lower direct heat. 
Response: Washington is concerned with not exposing the hair to high temperatures which damage the hair while still achieving reshaping (straightening or curling) of the hair and as a result, provides a tradition heated plate operating at a temperature which is non-damaging to the hair, in combination with a radiation source which also heats the hair from the inside out (Appellant’s disclosure acknowledges radiation sources operating at wavelengths between 400 and 600 nm selectively heat the hair cortex, where heat penetrates from inside-out preventing damage to the cuticle, Refer to page 2 lines 25-30). In Washington, the hair is treated via the heat and radiation sources when it is clamped between the arms, such that the heated plates deliver heat via conduction to the cuticle and cortex and the radiation source delivers radiation at wavelengths within the Appellant’s disclosed range of wavelengths, which achieves heating of the hair cortex. 
Washington’s disclosure relating to applying an agent to the hair when using the device does not impact the structures or capabilities of the device itself. Washington also discloses a different method (Refer to paragraphs 0019 and 0082) in which the appliance is used to shape hair and no mention of an agent is made. It is also noted that the instant claims are drawn to an apparatus, not a method of use which excludes application of a product to the hair. 

Argument 3: With regard to the 35 USC 103 rejection under Warner (US 20040206368) and Washington (US 20150174032) in addition to argument 1 above, Appellant also argues Warner and Washington are both directed to treating hair with a photoreactive agent and applying light radiation to the treated/coated hair; thus, neither reference teaches using a radiation to heat the hair cortex to a temperature different than the hair cuticle. 
Response: Warner discloses a hair care device having a hinged housing with opposable parts, a source of heat operable for heating hair and a source of radiation, where the radiation source provides operating wavelengths including 400 to 600 nm. Thus, the radiation source is configured to heat the hair cortex to the same extent Appellant’s disclosure provides for heating of the hair cortex, as Appellant’s disclosure explains that selective heating of the hair cortex is achieved by exposing the hair to radiation within the aforementioned range of wavelengths (Refer to page 2 lines 25-30). The rejection of record explains that Warner does not state the heated plates are heated such that the hair cuticle is heated to temperature of no more than 150 [Symbol font/0xB0]C as Warner simply teaches the plates are heated; however, Washington discloses a similar hair care device where the device/iron includes a heating element and radiation source operating at the same or similar parameters, where the heat source exposed the hair to temperatures ranging from about 80 [Symbol font/0xB0]C to about 130[Symbol font/0xB0]C or 80[Symbol font/0xB0]C to about 180 [Symbol font/0xB0]C. Thus, the combination of Warner and Washington provide a device with a heat source capable of heating the hair cuticle to a first temperature of no more than 150 [Symbol font/0xB0]C (exposing hair to temperatures of 80[Symbol font/0xB0]C to 150 [Symbol font/0xB0]C) and a radiation source which emits radiation in a wavelength range of 400 to 600 nm, as a result is able to heat the hair cortex in combination with heat provided from the heat source to a second temperature of more than 150 [Symbol font/0xB0]C to about 170 [Symbol font/0xB0]C. 
Warner’s and Washington’s disclosures relating to applying an agent to the hair when using the device does not impact the structures or capabilities of the device itself. Disclosures need not explicitly state each and every outcome/result achievable with a device, as in the example provided above with regard to an oven. It is also noted that the instant claims are drawn to an apparatus, not a method of use excluding application of a product to the hair. 

Argument 4: With regard to the 35 USC 103 rejection under Rollat-Corvol (US 20110120487) and Warner (US 20040206368) in addition to argument 1 above, Appellant also argues “no where does Rollat-Corvol mentions the use of light or radiation, much less disclose the specific limitation of using a radiation source configured to heat the hair cortex to a temperature different than the hair cuticle”. 
Response: Rollat-Corvol et al. disclose a hair care device having a hinged housing with opposable parts (Refer to Figures 3, 15-17, 26-32) where the opposed parts include a heat source for heating the hair. Rollat-Corvol et al. also disclose the hair is subjected to radiation provided by a pulse laser which emits radiation over short pulse durations (Refer to paragraph 0202). There are various features disclosed such as dispensing means, vibration, radiation, etc. may be incorporated into the device such that these features may be used on the hair during treatment. It is understood to one of ordinary skill in the art that such features would be incorporate in the device disclosed by Rollat-Corvol et al. but even if it were not, Warner is relied upon for the teaching of providing the source of radiation in the same opposable part as the heat source. 
	It is further noted that Rollat-Corvol discloses the pulses provided by the radiation source serve to bleach hair, where the wavelengths and pulsed durations required to bleach hair are within the same parameters disclosed by Appellant. The rejection refers to the art cited in the Conclusion of the Office Action (Samian US 20070167939, also published as WO 2009074957) which affirms the parameters are the same. Samain discloses a device used in the bleaching of hair where the device provides a pulse light source, where the light reaching the hair has a wavelength between 400 and 600 nm and the pulsed duration is less than on the order of 2-3 ms (Refer to claims 2, 3, 5, 10 and page 4 lines 1-8 of WO 2009074957 and claims 58-60, 85-88, 104-106 of US 20070167939).  Thus, the combination of Rollat-Corvol and Warner provide a device having all of the same operating parameters (heated plate reaching operating temperature able to heat cuticle to a temperature of no more than 150 [Symbol font/0xB0]C, wavelength between 400 and 600nm and pulsed duration less than on the order of 2-3ms) and the same type of radiation (pulsed laser) as disclosed in the detailed description of the instant application.  Therefore, the device of Rollat-Corvol and Warner is configured to achieve a first temperature of no more than 150 [Symbol font/0xB0]C in the cuticle and a second temperature of more than 150 [Symbol font/0xB0]C to about 170 [Symbol font/0xB0]C in the cortex. 

Argument 5: Regarding the 35 USC 103 rejection under Washington, Mazed and Altshuler, Appellant argues Mazed and Altshuler fail to disclose, teach or fairly suggest using a radiation source configured to heat the hair cortex to a temperature different than the hair cuticle. 
Response:  The rejection under the combination of Washington et al., Mazed and Altshuler et al. was provided in the event it is deemed necessary to provide a laser radiation source where the pulse durations of the laser are less than on the order of 2-3 ms in order to achieve heating the cortex to a second temperature of more than 150 [Symbol font/0xB0]C to about 170 [Symbol font/0xB0]C. Washington provides a hair iron with opposed clamping arms hinged together, each arm having a heated plate operating at temperatures which ensure the hair cuticle may be heated to a temperature of nor more than 150 [Symbol font/0xB0]C and a radiation source emitting radiation with a wavelength range of 400 to 600 nm. Washington was modified per the teachings of Mazed, to provide a pulsed laser as the radiation/light source. Washington states “in at least one embodiment” the radiation/light sources may be “at least one light-emitting diode (LED) or at least one arc light an arc light” (Refer to paragraph 0062) where the light source emits radiation with a wavelength from about 300nm to 800nm (Refer to paragraph 0063). Mazed is relied upon to demonstrate various radiation/light sources (LEDs, continuous wave lasers and pulsed lasers) are functional equivalents which can be used interchangeably. Altshuler et al. also recognizes these and other radiation sources as functional equivalents, as Altshuler et al. teach the radiation source of a device used to modify the hair by “chang[ing] the shape, alter[ing] the texture, soften[ing], straighten[ing]” (Refer to paragraph 0017, 0019) of the hair include diode lasers, solid-state lasers, LEDs or other solid-state lighting, an array or matrix of LEDs, arc lamps, halogen lamps, fiber lasers, CW (continuous wave) lasers, pulsed lasers, etc. (Refer to paragraphs 0052, 0071, and 0085). Altshuler et al. is relied upon for the teaching of the pulsed duration being less than on the order of 2-3 ms or less than the thermal relaxation time of hair. Altshuler et al. explains that the hairs are exposed to the radiation between 1ns and 1 minute with a repetition rate of about 0.1 Hz to about 10MHz, resulting in a typical treatment session being between 1ns to about 100 seconds per cm2 of treated area (Refer to paragraph 0009). The aforementioned range of pulsed durations covers modifying the shape of hair (lower end of range) as well as removing hair (upper end of range). As explained by Appellant in previous responses and the previous appeal brief filed 6/30/2020, Washington is concerned with not causing damage to the hair while achieving reshaping thereof. Altshuler et al. explain that radiation is applied to hair to modify the shape (temporarily or irreversibly) or control/modulate hair growth by “deceleration and/or cessation of hair growth” (Refer to paragraph 0015). If the radiation source is operated continuously for too long (longer pulse duration) or if too many pulses are applied successively, a user’s hair will be damaged as this is the premise behind laser hair removal processes. Thus, it is understood that when the intention is to modify the shape of the hair, the pulsed durations at the lower end of the range and lower overall exposure times are used. 
	 Thus, the combination of Washington et al., Mazed and Altshuler et al. provide a device having all of the same operating parameters (heated plate reaching operating temperature able to heat cuticle to a temperature of no more than 150 [Symbol font/0xB0]C, wavelength between 400 and 600nm and pulsed duration less than on the order of 2-3ms) and the same type of radiation (pulsed laser) as disclosed in the detailed description of the instant application.  Therefore, the device provided by the combination is configured to achieve a first temperature of no more than 150 [Symbol font/0xB0]C in the cuticle and a second temperature of more than 150 [Symbol font/0xB0]C to about 170 [Symbol font/0xB0]C in the cortex.
	 
Argument 6: Appellant states the instant claims do not seek to claim obtaining a particular result such as hair of a particular temperature, rather, the instant claims positively recite a specific type of hair care device that is configured to use a radiation source to heat the hair cortex to a temperature different than the hair cuticle. 
Response: It is unclear how Appellant argues the claims are not seeking to obtain a particular result such as hair of a particular temperature while also arguing the prior art does not teach heating the cortex to a second temperature of more than 150 [Symbol font/0xB0]C to about 170 [Symbol font/0xB0]C which is different from the first temperature of no more than 150 [Symbol font/0xB0]C of the cuticle. The focus of Appellants arguments regarding the prior art references are with respect to the prior art allegedly failing to teach heating the cortex to a different/higher temperature than the cuticle (e.g. Refer to bottom page 14 and top of page 15 of Appellant’s brief where Appellant argues Rollat-Corvol does not disclose heating the cuticle to no more than 150 [Symbol font/0xB0]C and the cortex to a second temperature of no more than 150 [Symbol font/0xB0]C to about 170 [Symbol font/0xB0]C”.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        

Conferees:
/THOMAS SWEET/Supervisory Patent Examiner, Art Unit 3799 

/BRIAN L CASLER/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                                               





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.